                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION


BARTHOLOMEW GRANGER,                             §

v.                                               §           CIVIL ACTION NO. 1:17cv291

DIRECTOR, TDCJ-CID,                              §

                                            ORDER

       Before the Court is the Petitioner’s unopposed third motion for leave to file an over-length

second amended petition for writ of habeas corpus. (Dkt. #43). Petitioner moves the Court for

leave to file a second amended petition for a writ of habeas corpus that is 65 pages above the

presumptive limit contained in Local Rule CV-3. In light of the procedural history of the case,
.
the request is reasonable. The parties are placed on notice that the second amended petition (Dkt.

#44) is the operative petition in this case that replaces the original petition and amended petition

previously filed in this case. The Director is reminded that his response is due no later than

October 28, 2020.     The Petitioner’s reply is due no later than November 30, 2020.           It is

accordingly

       ORDERED that the Petitioner’s unopposed motion for leave to file excess pages (Dkt #43)

is GRANTED.


                   SIGNED this the 31st day of August, 2020.




                                                      ____________________________________
                                                      KEITH F. GIBLIN
                                                      UNITED STATES MAGISTRATE JUDGE
